HINES REAL ESTATE INVESTMENT TRUST, INC. UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS Hines Real Estate Investment Trust, Inc. (“Hines REIT” and, together with Hines REIT Properties, L.P. (the “Operating Partnership”), the “Company”) made the following acquisitions since January1, 2008: Property Name Date of Acquisition Purchase Price 2555 Grand February 29, 2008 $155.8 million Raytheon/DirecTV Building March 13, 2008 $120.0 million Williams Tower May 1, 2008 $271.5 million 4050/4055 Corporate Drive May 22, 2008 $42.8 million Grocery-Anchored Portfolio November 2008 - March 2009 $228.3 million Distribution Parks – Araucaria, Elouveira & Vinhedo December 15, 2008 $114.9 million 345 Inverness Drive December 30, 2008 $25.7 million Arapahoe Business Park December 30, 2008 $40.8 million The Company owned a 28.7% non-managing general partner interest in the Hines USCore Office Fund LP (the “Core Fund”) as of December 31, 2008. During 2008, the Core Fund acquired an interest in One North Wacker, a 51-story office building in Chicago, Illinois. See Note 1 to the pro forma consolidated financial statements for additional information. Additionally, the Company owns a 50% interest in Distribution Park Rio, through a joint venture with another affiliate of Hines. Both of these investments are accounted for using the equity method of accounting. On November 13, 2008, the Company acquired a 70% interest in a portfolio of grocery-anchored shopping centers, the “Grocery-Anchored Portfolio”, through a joint venture with Weingarten Realty Investors. The Company completed its acquisition of eight of the properties on November 13, 2008 and completed its acquisition of the remaining four properties by March 31, 2009. The Company accounts for its investment in the Grocery-Anchored Portfolio using the equity method of accounting. The unaudited pro forma consolidated balance sheet assumes the acquisitions of the four remaining properties in the Grocery-Anchored Portfolio occurred on December 31, 2008. The unaudited pro forma consolidated statement of operations assumes all of the Company’s investments and acquisitions listed above occurred on January1, 2008. In management’s opinion, all adjustments necessary to reflect the effects of these transactions have been made. The unaudited pro forma consolidated statement of operationsis not necessarily indicative of what actual results of operations would have been had the Company made these acquisitions on the first day of each period presented, nor does it purport to represent the results of operations for future periods. F-1 HINES REAL ESTATE INVESTMENT TRUST, INC. UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET As of December 31, 2008 (In thousands) December 31, 2008 Adjustment for Acquisitions Pro Forma ASSETS Investment property, net $ 2,374,007 $ — $ 2,374,007 Investments in unconsolidated entities 364,374 46,396 (a) 410,770 Cash and cash equivalents 39,927 — 39,927 Restricted cash 19,732 — 19,732 Distributions receivable 5,275 — 5,275 Tenant and other receivables 43,012 — 43,012 Intangible lease assets, net 370,049 — 370,049 Deferred leasing costs, net 47,982 — 47,982 Deferred financing costs, net 8,993 242 (b) 9,235 Other assets 7,086 — 7,086 TOTAL ASSETS $ 3,280,437 $ 46,638 $ 3,327,075 LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Accounts payable and accrued expenses $ 93,364 $ — $ 93,364 Due to affiliates 9,515 1,160 (c) 10,675 Out-of-market lease liabilities, net 112,371 — 112,371 Other liabilities 21,643 — 21,643 Interest rate swap contracts 116,074 — 116,074 Participation interest liability 45,419 232 (c) 45,651 Distributions payable 32,990 — 32,990 Notes payable 1,529,842 — 1,529,842 Total liabilities 1,961,218 1,392 1,962,610 Commitments and Contingencies Shareholders’ equity: Preferred shares, $.001 par value; 500,000 preferred shares authorized, none issued or outstanding as of December 31, 2008 — — — Common shares, $.001 par value; 1,500,000 common shares authorized as of December 31, 2008; 201,743 common shares issued and outstanding as of December 31, 2008 202 6 (d) 208 Additional paid-in capital 1,629,033 46,632 (d) 1,675,665 Retained deficit (303,323 ) (1,392 )(c) (304,715 ) Accumulated other comprehensive income (6,693 ) — (6,693 ) Total shareholders’ equity 1,319,219 45,246 1,364,465 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 3,280,437 $ 46,638 $ 3,327,075 See notes to unaudited pro forma consolidated balance sheet and notes to unaudited pro forma consolidated financial statements. F-2 Notes to Unaudited Pro Forma Consolidated Balance Sheet as of December 31, (a) To record the pro forma effect of the Company’s acquisitions of the remaining four properties of the Grocery-Anchored Portfolio, assuming the acquisitionsoccurred on December 31, 2008. (b) To record the pro forma effect of the 1% debt financing fee related to the Company’s acquisition of an interest in the remaining four properties of the Grocery-Anchored Portfolio, assuming they had occurred on December 31, 2008. (c) To record the pro forma effect of the 3% acquisition fee (of which 2.5% is payable in cash and the remaining 0.5% of which is reflected in the participation interest) related to the acquisition of an interest in the remaining four properties of the Grocery-Anchored Portfolio, assuming they had occurred on December 31, 2008. (d) To record the pro forma effect of the proceeds required from the issuance of shares of the Company’s common stock to complete the acquisitions described in (a) and (b)above. F-3 HINES REAL ESTATE INVESTMENT TRUST, INC. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For the Year Ended December 31, 2008 Year Ended December 31, 2008 Adjustment for Acquisitions Pro Forma Revenues: Rental revenue $ 306,948 $ 50,959 (a) $ 357,907 Other revenue 26,750 801 (a) 27,551 Total revenues 333,698 51,760 385,458 Expenses: Property operating expenses 88,418 8,354 (a) 96,772 Real property taxes 44,378 3,622 (a) 48,000 Property management fees 7,072 1,181 (a) 8,253 Depreciation and amortization 122,798 19,944 (a) 142,742 Asset management and acquisition fees 42,012 1,392 (b) 43,404 Organizational and offering expenses 3,741 — 3,741 General and administrative expenses 5,991 — 5,991 Total expenses 314,410 34,493 348,903 Income (loss) before other income (expenses), income tax expense, income allocated to minority interests and equity in losses of unconsolidated entities 19,288 17,267 36,555 Other income (expenses): Loss on derivative instruments (85,880 ) — (85,880 ) Other gains (losses) (256 ) — (256 ) Interest expense (83,111 ) (6,009 )(c) (89,120 ) Interest income 3,544 43 (a) 3,587 Loss before income tax expense, income allocated to minority interests and equity in losses of unconsolidated entities (146,415 ) 11,301 (135,114 ) Income tax expense (2,512 ) (110 )(d) (2,622 ) Income allocated to minority interests (3,065 ) — (3,065 ) Equity in losses of unconsolidated entities (13,416 ) 2,854 (e) (10,562 ) Net loss $ (165,408 ) $ 14,045 $ (151,363 ) Basic and diluted loss per common share: Loss per common share $ (0.90 ) $ 2.43 $ (0.80 ) Weighted average number common shares outstanding 183,776 5,775 (f) 189,551 See notes to unaudited pro forma consolidated statement of operations and notes to unaudited pro forma consolidated financial statements. F-4 Notes to Unaudited Pro Forma Consolidated Statement of Operations for the Year Ended December 31, 2008 (a) To record the pro forma effect of the Company’s acquisitions of 2555 Grand, the Raytheon/DirecTV Buildings, Williams Tower, 4050/4055 Corporate Drive, Distribution Parks Araucaria, Elouveira and Vinhedo, 345 Inverness Drive and the Araphoe Business Park assuming that the acquisitions had occurred on January1, 2008. (b) To record the pro forma effect of the 3% acquisition fees (of which 2.5% is payable in cash and the remaining 0.5% of which is reflected in the participation interest) related to its acquisition of an interest in the remaining four properties of the Grocery-Anchored Portfolio (c) To record the pro forma effect of the Company’s interest expense assuming that the Company had permanent financing in place as of January1, 2008 related to its acquisitions of 2555 Grand, the Raytheon/DirecTV Buildings, Williams Tower, 4050/4055 Corporate Drive, Distribution Parks Araucaria, Elouveira, Vinhedo, 345 Inverness Drive and the Arapahoe Business Park. The financing for each acquisition is described as follows: • $86.0million mortgage with the New York State Teachers' Retirement System ("NYSTRS") at a rate of 5.375%, in connection with the acquisition of 2555 Grand; • $54.2million mortgage with IXIS Real Estate Capital Inc. at a rate of 5.675%, in connection with the acquisition of the Raytheon/DirecTV Buildings; • $165.0million mortgage with NYSTRS at a rate of 5.5%, in connection with the acquisition of the Williams Tower; • $15.5million with Artesia Mortgage Capital Corporation at a rate of5.85% in connection with the acquisition of 345 Inverness Drive; • $9.75million with Artesia Mortgage Capital Corporation at a rate of 5.33% in connection with the acquisition ofArapahoe Business Park I; and • $10.5million with Artesia Mortgage Capital Corporation at a rate of 5.53% in connection with the acquisition of Arapahoe Business Park II. (d) To record the pro forma effect of Texas Margin taxes incurred by Williams Tower and 4050/4055 Corporate Drive. This adjustment assumes these acquisitions had occurred on January 1, 2008. (e) To record the pro forma effect on the Company’s equity in earningsof: (i)the Grocery-Anchored Portfolio assuming all 12 properties were acquired onJanuary1, 2008 and (ii) the Core Fund, assuming One North Wacker was acquired on January 1, 2008. (f) To record the pro forma effect of the proceeds required from the issuance of shares of the Company’s common stock to complete the acquisitions described in (a)and (b) above, less amounts received from the financing activities described in (e)above. F-5 HINES REAL ESTATE INVESTMENT TRUST, INC. NOTESTO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS For the Year Ended December 31, 2008 Investment Properties Acquired After January 1, 2008 On February 29, 2008, the Company acquired 2555 Grand, a 24-story office building that contains 595,607square feet of rentable area, located in Kansas City, Missouri. The building was constructed in 2003. On March 13, 2008, the Company acquired the Raytheon/DirecTV Buildings, a complex consisting of two buildings located in El Segundo, California that contains 550,579square feet of rentable area. The building was constructed in On May 1, 2008, the Company acquired Williams Tower, a 64-story office building located in the Galleria/West Loop submarket of Houston, Texas that contains approximately 1.5 million square feet of rentable area. The building was constructed in On May 22, 2008, the Company acquired 4050/4055 Corporate Drive, a two building industrial complex that contains 643,429 square feet of rentable area, located in the DFW Trade Center submarket of Dallas, Texas. On November 13, 2008, the Company acquired a 70% interest in a joint venture with a subsidiary of Weingarten Realty Investors (“Weingarten”). Concurrently, the joint venture entered into an agreement to acquire a portfolio of grocery-anchored shopping centers (the “Grocery-Anchored Portfolio”) owned by Weingarten for $271.4 million. The Grocery-Anchored Portfolio includes 12 retail properties anchored by grocery stores located in Texas, Georgia, Tennessee, Florida and North Carolina. These properties were constructed in various years from 1956 to 2004 and consist of approximately 1.5 million square feet of rentable area that is 96% leased. The initial closing included eight properties for $205.1 million. The joint venture closed on the remaining four propertiesfrom Januaryto March 2009. The Company accounts for its investment in the Grocery-Anchored Portfolio using the equity method of accounting. On December 15, 2008, the Company acquired Distribution Parks Araucaria, Elouveira and Vinhedo, three industrial properties located in Sao Paulo and Curitiba, Brazil. The properties contain 1,144,268 square feet of rentable area. The buildings were constructed in various years from 2000 to 2008. On December 30, 2008, the Company acquired 345 Inverness Drive and the Arapahoe Business Park, two office/flexproperties located in Denver, Colorado that contain 484,737 square feet of rentable area. Theproperties were constructed between 1998 and 2001. The unaudited pro forma consolidated balance sheet assumes that the Company’s investment in the remaining four properties of the Grocery-Anchored Portfolio occurred on December 31, 2008. The unaudited pro forma consolidated statement of operations assumes that all acquisitions described above occurred on January1, 2008. On March 31, 2008, the Core Fund purchased One North Wacker, a 51-story office building located in Chicago, Illinois. The building was constructed in 2001. The contract purchase price of One North Wacker was $540.0 million, excluding transaction costs, financing fees and working capital reserves. The Core Fund currently holds approximately an 80.96% interest in One North Wacker. Affiliates of Hines and third-party investors hold, indirectly, the remaining 0.30% and 18.74%, respectively. F-6
